           Case 3:17-cr-01416-GPC Document 91 Filed 08/23/21 PageID.224 Page 1 of 2
AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations                                          FILED
                                                                                                                AUG 2 3 2021
                                    UNITED STATES DISTRICT C
                                           SOUTHERN DISTRICT OF CALIFO                             A    CLERK, U.S. DISTRICT COURT
                                                                                                     SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                                JUDGMENT IN ~ei,K!,M~A¼:~~~__,:::D.:::,:EP-=U;.:..TY;_,
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               v.
                       JESSE CRUZ (1)
                                                                        Case Number:           3:17-CR-01416-GPC

                                                                     Kasha Castillo
                                                                     Defendant's Attorney
REGISTRATION NO.               61817-298
•-
THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.       6 of AMENDED PETITION

D    was found guilty in violation of allegation(s) No.
                                                          ------------- after denial of guilty.
Accordin2ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
              6                     Committed a federal, state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      August 23. 2021
                                                                      Date of.. I•mposition. of Se.ntence _,,-_;,   n
                                                                             cZZ.~fy'
                                                                      HON. GONZALO P. CURIEL
                                                                      UNITED STATES DISTRICT JUDGE
           Case 3:17-cr-01416-GPC Document 91 Filed 08/23/21 PageID.225 Page 2 of 2
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JESSE CRUZ (1)                                                           Judgment - Page 2 of2
CASE NUMBER:              3: l 7-CR-01416-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 4 Months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on   - - , - - - - - - - - - - - - - - to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at
     ------------ ,                         with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                 3:17-CR-01416-GPC
